Per Curiam.

The defendant’s notice was defective, in not setting forth the names, additions and places of residence of the bail. The defendant in error may guard against their incompetency or insolvency, by excepting and compelling them to justify, in the same manner as the plaintiff may do in case of bail to the action. For this purpose, he must have notice who they are. The plaintiff has therefore, been regular ; but as the proceeding, to bring error, and put in bail, was in good faith, let the execution be set aside on payment of costs; and the bail justifying in the usual way, if required.
Rule accordingly.